Per Curiam.

While the conflicting testimony may render the disallowance of compensation from August twentieth to the date of actual employment on September eighth correct, the judgment given is manifestly erroneous for these reasons: there is an admission that the sum of seventeen and eighty-five-one-hundredths dollars is due the plaintiff for services rendered, and there was no legal tender of that sum by payment into court; had there been it- would be insufficient, because the plaintiff at' the second trial was entitled, in addition to the costs on her successful appeal, with disbursements and the costs paid below on the first trial.
Present: Scott, P. J., Beach and Fitzgerald, JJ.
Judgment reversed and new trial ordered, with costs to abide event.